Title: From George Washington to Fielding Lewis, Jr., 4 December 1786
From: Washington, George
To: Lewis, Fielding Jr.



Sir,
M[oun]t Vernon 4th Decr 1786.

Your letter of the 11 th of Octor never came to my hands ’till yesterday. Altho’ your disrespectful conduct towards me, in coming into this country & spending weeks therein without ever coming near me, entitles you to very little notice or favor from me; yet I consent that you may get timber from off my Land in

Fauquier County to build a house on your Lott in Recter town. Having granted this, now let me ask you what your views were in purchasing a Lott in a place which, I presume, originated with, & will end in two or three Gin Shops, which probably will exist no longer than they serve to ruin the proprietors, & those who make the most frequent applications to them. I am &c.

G: Washington

